                         UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION


NICK FRONTCZAK and
MICHAEL VALENTINO,

       Plaintiffs,

v.                                                        Case No. 18-13781

CITY OF DETROIT, et al.,

     Defendants.
_____________________________________/

      OPINION AND ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS
      AND DISMISSING WITH PREJUDICE PLAINTIFF MICHAEL VALENTINO

       On December 6, 2019, Defendants City of Detroit, Kenneth Ballinski, Stephen

Geelhood, Matthew Bray, Reginald Beasley, Larry Barnett, Amy Matelic, Marlon Wilson,

and Gregory Tourville filed a motion to dismiss Plaintiff Michael Valentino from this

action as a sanction under Federal Rule of Civil Procedure 37 for twice failing to appear

for his scheduled deposition, the second time in violation of this court’s November 26,

2019 order. (ECF No. 46.) On December 7, 2019, Valentino’s attorney filed a motion to

withdraw as counsel, claiming that there had been a breakdown in the attorney-client

relationship. The court granted counsel’s motion to withdraw and, in the same order,

extended the deadline for Valentino to respond to the motion to dismiss to afford him

the opportunity to either obtain new counsel or file a pro se response. In that order, the

court cautioned Valentino that “[t]he failure to Plaintiff Valentino to file a response to the

motion will result in his dismissal from the case for failure to prosecute and for the

reasons described in the motion to dismiss.” (ECF No. 49, PageID.746.) Valentino's
response to the motion to dismiss was due January 17, 2020. As of the date of this

order, Valentino has not filed a response to the motion or attempted to prosecute this

case in any way. For the reasons stated in the court’s December 11, 2019 order and in

Defendants’ motion, the court will grant Defendants’ motion and dismiss Valentino from

this case with prejudice. Accordingly,

            IT IS ORDERED that Defendants’ motion to dismiss (ECF No. 47) is GRANTED.

Plaintiff Michael Valentino is DISMISSED WITH PREJUDICE from the case.

                                                                     s/ Robert H. Cleland        /
                                                                     ROBERT H. CLELAND
                                                                     UNITED STATES DISTRICT JUDGE
Dated: January 24, 2020

I hereby certify that a copy of the foregoing document was mailed to counsel of record
on this date, January 24, 2020, by electronic and/or ordinary mail.

                                                                     s/ Lisa Wagner               /
                                                                     Case Manager and Deputy Clerk
                                                                     (810) 292-6522
S:\Cleland\Cleland\HEK\Civil\18-13781.FRONTCZAK.grant.mtd.HEK.docx




                                                                          2
